Title: From Thomas Jefferson to Jonathan Williams, 23 November 1808
From: Jefferson, Thomas
To: Williams, Jonathan


                  
                     Washington Nov. 23. 08.
                  
                  Th: Jefferson presents his compliments to Colo. Williams and his thanks for the peice on the subject of Militia which he was so kind as to send him. it presented the general subject in so concise and perspicuous a view, that he thought it would have a considerable effect if communicated in some way to the members of the legislature. this could not be done formally. he therefore took the liberty of having a sufficient number of copies printed to lay one on the desk of every member, without the least indication of the quarter from whence they came. he incloses to Colo. Williams two printed copies & salutes him with esteem & respect.
               